DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 4, the lines are not clear, sharp and well-defined, making it difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz (US 2017/0234233 A1).
Regarding claims 1 and 11, Schwarz discloses a method and a system respectively, for controlling operation of an engine using an engine controller (102, Figure 2 is the engine controller), the system comprising: a processing unit (line 14 of Paragraph [0043] discusses the processing unit); and a non-transitory memory (line 22 of Paragraph [0043] discusses non-transitory memory) communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (line 21 discusses memory that is computer readable and therefore communicatively coupled to the processing unit, and line 10 discusses instructions executable by the processing unit, Paragraph [0043]) for, and the method comprising: setting a status of the controller at an initial state (lines 8-12 of Paragraph [0035] discuss engine states, and lines 9-14 of  Paragraph [0066] discuss controller 102’s status being set at an initial state upon startup); receiving pilot input for control of the engine (10, Figure 7, shows the pilot input for control of the engine) and obtaining one or more engine parameters (controller 102 obtains the engine parameter of engine rotor speed using speed pickup 122 via gearbox 124, Figure 1, and additionally Paragraph [0001] discusses obtaining further engine parameters at the aircraft-derived level); updating the status of the controller according to engine specific requirements based on at least one of the pilot input and the one or more engine parameters (lines 6-15 of Paragraph [0064] discuss updating the status of the controller according to engine specific requirements based on at least one of the pilot input and the one or more engine parameters), the engine specific requirements defining conditions for transitioning the status of the controller for the engine (Paragraph [0057] discusses engine specific requirements such as temperature, bowed condition, motoring time, and target speed defining conditions for transitioning the status of the controller 102 for the engine); and controlling operation of the engine based on the status of the controller, the pilot input, and the one or more engine parameters (lines 7-12 of Paragraph [0057] discuss controlling operation of the engine, and modifying the start sequence of the engine, based on the status of controller 102, the pilot input, and the one or more engine parameters).
Regarding claims 2 and 12, Schwarz discloses the method of claim 1 and the system of claim 11 respectively, wherein updating the status of the controller comprises: determining a transition command from the engine specific requirements (line 9 of Paragraph [0047] discusses determining on and off commands which are transition commands, and lines 10-12 of Paragraph [0046] discuss the controller 102 determining these transition commands from engine specific requirements by way of establishing a control loop based on engine rotor speed) based on at least one of the pilot input and the one or more engine parameters (lines 7-12 of Paragraph [0057] discusses the controller operates based on at least one of the pilot input and the one or more engine parameters); and setting the status in a state machine of the controller based on the transition command (line 8 of Paragraph [0047] discusses setting the status in a state machine, in the opened/closed states of a valve which is a state machine, of the controller based on the transition command).
Regarding claims 3 and 13, Schwarz discloses the method of claim 2 and the system of claim 12 respectively, wherein the transition command corresponds to one of: a start command (on-command which is a start command, line 6, Paragraph [0047], and “a start command”, line 4 Paragraph [0058]), a shutdown command (off-command which is a shutdown command, line 6, Paragraph [0047]) and a start complete command (complete command of a task that started 212, Figure 4).
Regarding claims 4 and 14, Schwarz discloses the method of claim 1 and the system of claim 11 respectively, wherein the status of the controller corresponds to one of: engine off (line 4, Paragraph [0045] discusses off command status and subsequently off status of starter valve, 116A Figure 1, which corresponds to engine off), engine starting (engine start sequence, which is engine starting, line 1, Paragraph [0055]), engine running (as the engine is being run, controller 102 has nominal flight profile information during this status which means the status is that the engine running, lines 14-22, Paragraph [0053]) and engine shutting down (engine shutdown, line 9, Paragraph [0066], and an engine shutting down status by the engine control system in order to cool down the rotor, phase lines 1-4 of Paragraph [0032]).
Regarding claims 5 and 15, Schwarz discloses the method of claim 1 and the system of claim 11 respectively, wherein the controller operates with an active channel and a passive channel (the controller operates with an active channel and a standby channel which is a passive channel, line 4, Paragraph [0050]), and wherein the method is performed in the active channel (performed in the active channel, yet upon failure of the active channel the passive channel can take over, lines 8-10, Paragraph [0050]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2017/0234233 A1) in view of Jehle (US 2010/0049418 A1).
Regarding claims 6 and 16, Schwarz discloses the method of claim 5 and the system of claim 15 respectively.  Schwarz does not disclose synchronizing the status of the controller between the active channel and the passive channel in response to a channel switchover.
Jehle teaches controlling an internal combustion engine with a controller, having an active and passive channel, and synchronizing the status of a controller (synchronization of the tasks which run on the two control devices, which is synchronizing the status of the controller, Paragraph [0005]) between the active channel and the passive channel (the master control device and the slave control device, which are the active channel and the passive channel, lines 10-11, Paragraph [0004]) in response to a channel switchover (abstract).  It would have been obvious to synchronize the status of the controller of Schwarz between the active channel and the passive channel in response to channel switchover, as taught by Jehle, in order to improve system redundancy and to allow for the execution of tasks to be configured in a more flexible fashion.
Regarding claims 7 and 17, Schwarz as modified by Jehle discloses the method of claim 6 and the system of claim 16 respectively, wherein synchronizing the status of the controller comprises: determining an expected controller status based on previously received pilot input (the controller can run through a modified start sequence upon a start command given to the engine by a pilot, which is determining an expected controller status based on previously received pilot input, lines 7-12, Paragraph [0057]).  Schwarz as modified thus far by Jehle does not disclose detecting a synchronization error when the expected controller status differs from the status of the controller; and modifying the status of the controller in response to detecting the synchronization error.
Jehle teaches detecting a synchronization error (a mutual interference, which is a synchronization error, Paragraph [0005]) when the expected controller status differs from the status of the controller (as a result of the failure to transmit a signal or asynchronously running functions and likewise excludes the function being simultaneously active on both control devices, which means that the expected controller status differs from the status of the controller, lines 12-15 [Paragraph 0051]); and modifying the status of the controller in response to detecting the synchronization error (the receiving control device can then only request a new switchover if this has taken place, in which a switchover does modify the status of the controller in response to detecting the synchronization error, lines 9-10, Paragraph [0051]).  It would have been obvious to detect a synchronization error and responsively update the status of the controller of Schwarz, as taught by Jehle, in order to improve system redundancy and to allow for the execution of tasks to be configured in a more flexible fashion.
Regarding claims 8 and 18, Schwarz as modified by Jehle discloses the method of claim 7 and the system of claim 17 respectively.  Schwarz as modified thus far by Jehle does not disclose setting the status of the controller to the expected controller status.
Jehle teaches setting the status of the controller to the expected controller status (the receiving control device can then only request a new switchover if this has taken place, in which a switchover does modify the status of the controller to the expected controller status, lines 9-10, Paragraph [0051].  It would have been obvious to set the status of the controller of Schwarz to the expected controller status , as taught by Jehle, in order to improve system redundancy and to allow for the execution of tasks to be configured in a more flexible fashion.
Regarding claims 9 and 19, Schwarz as modified by Jehle discloses the method of claim 7 and the system of claim 17 respectively.  Schwarz as modified thus far by Jehle does not disclose detecting the synchronization error when the expected controller status differs from the status of the active channel and the expected controller status differs from the status of the passive channel.
Jehle teaches detecting the synchronization error (synchronization of the functions which run on the two control devices is necessary, and certain functions may in this way only run on one control device since otherwise a mutual interference, which is a synchronization error, would occur, Paragraph [0005]) when the expected controller status differs from the status of the active channel and the expected controller status differs from the status of the passive channel (by using two signals in each instance which are exchanged in both directions between the active and passive control devices, a robust functionality can be achieved which is insensitive the non-evaluation of individual transmitted signals, which implies ability to detect the synchronization error when the expected controller status differs from the status of the active channel and the expected controller status differs from the status of the passive channel, Paragraph [0049], and further, the first and the second control device have a detection unit to identify errors, Paragraph [0045]).  It would have been obvious to detect the synchronization error of Schwarz when the expected controller status differs from the status of the active channel and the expected controller status differs from the status of the passive channel, as taught by Jehle, in order to improve system redundancy and to allow for the execution of tasks to be configured in a more flexible fashion.
Regarding claims 10 and 20, Schwarz as modified by Jehle discloses the method of claim 9 and the system of claim 19 respectively.  Schwarz as modified thus far by Jehle does not disclose setting the status of the active channel to the expected controller status or to the status of the passive channel.
Jehle teaches setting the status of the active channel (a switchover which sets the status of the active channel, Abstract) to the expected controller status (the receiving control device can request a new switchover if this has taken place, in which a switchover does modify the status of the controller to the expected controller status, lines 9-10, Paragraph [0051]) or to the status of the passive channel (by using two signals in each instance which are exchanged in both directions between the active and passive control devices, a robust functionality can be achieved which is insensitive the non-evaluation of individual transmitted signals, which implies the ability to set the status of the active channel to the status of the passive channel, Paragraph [0049]).  It would have been obvious to set the status of the active channel of Schwarz to the expected controller status or to the status of the passive channel of Schwarz, as taught by Jehle, in order to improve system redundancy and to allow for the execution of tasks to be configured in a more flexible fashion.

Conclusion
The prior art made of record (PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Strauss (US-20180201386-A1) discloses a control system for rotorcraft in-flight engine restarting.  Chahal (US-20200165983-A1) discloses an electronic controller for an engine with a first and second channel.  Youssef (US-20200256304-A1) discloses a first and second channel for starting an aircraft propulsion engine.   Davis, JR (US-20140260312-A1) discloses systems and methods for gas turbine engine tuning and control.  Paul (US-10065744-B2) discloses modelling and controlling an engine based on one or more parameters.  Koseki (US 20030116132 A1) discloses both control and the starting of an engine.  Nagashima (US 10081438 B2) discloses a computer that controls the engines of an aircraft.  Vandike (US 20180268288 A1) discloses a neural network to approximate the steady-state performance of a turbine engine.  Duke (EP-2236794-A1) discloses systems and methods for controlling a fuel supply for a turbine o other engine using one or more control parameters.  Brown (CA-2424251-A1) discloses an electronic engine control unit that includes a first and second processing subsystem.  Pieniazek (Control and Monitoring Assistant for Pilot, Aircraft Engineering and Aerospace Technology 91.5: 783-789. Emerald Group Publishing Limited, 2019) discloses engine control using interactivity with engine states in synchronization with pilot input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY MICHAEL MCSHANE whose telephone number is (571)272-6406. The examiner can normally be reached by email at Jeffrey.McShane@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached via email at todd.manahan@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.M./Examiner, Art Unit 3741       /TODD E MANAHAN/                                                   Supervisory Patent Examiner, Art Unit 3741